PER CURIAM.
We previously granted review of Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005), to resolve a certified conflict in the district courts regarding the applicability of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), to re-sentencing proceedings which became final after Apprendi and Blakely issued where the conviction and the original sentence were final before they issued. See art. V, § 3(b)(4), Fla. Const.; State v. Isaac, 4 So.3d 677 (Fla.2009) (granting review). We resolved this conflict, however, in State v. Fleming, 61 So.3d 399 (Fla.2011), revised (Fla. Apr. 28, 2011) (granting motion for clarification in part and remanding for harmless error analysis). Accordingly, we have determined to discharge jurisdiction in Isaac and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, LABARGA and PERRY, JJ., concur.
POLSTON, J., recused.